DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
IDS submission entered 12/22/2020 has been considered. 
Claims 1 and 3-10 are pending. Claim 8 is withdrawn as non-elected.
Previous rejections of claims 1, 3-7, 9 and 10 under 35 USC 103 are maintained and are provided below.
Response to Arguments
No new arguments were filed with the RCE on 12/22/2020. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansen (US 2007/0275845) in view of Tanaka (US 2014/0076782).
With respect to claims 1, 3-6 and 9, Jansen teaches a process for activating a new or regenerated used hydrotreating catalyst (i.e. a used hydrotreating catalyst is provided by using a fresh hydrotreating catalyst in a hydrotreating process) (abstract). The catalyst comprises a group VII and group VIB metal oxide on a carrier such as gamma-alumina (i.e. porous support) (abstract; 0014-0015). Where the catalyst has been used in a hydrotreating process, it generally has a carbon content between 5 and 25 wt. % (0051), such as 23.2 wt. % (Ex 1, 0060). The used coke content disclosed overlaps or falls within the claimed range of at least 8%. The used catalyst is subject to regeneration to produce a catalyst having carbon content preferably below 3% (0051). The regenerated coke content falls within the claimed range of less than 5%. 

The regeneration step may be conducted by contacting the catalyst with an oxygen-containing gas under conditions of regeneration including a temperature of at least 650°C and at least 300°C, which falls within the claimed range of 200 to 750°C (0051-0053) (i.e. burning the coke from the catalyst by heating in the presence of an oxygen-containing gas at such temperature). One an example used a regeneration temperature of 490-500°C for 24 hours (0061). The regenerated catalyst has a carbon content of preferably below 3% (0051). 
The regenerated catalyst is then treated with the solution of an organic acid (i.e. aqueous solution) that may be gluconic acid and additive in optional solvent, which may be water (0028; 0018-0019). The organic acid may be present in a range of 5% without additive (CE2; 0078), 4% (Ex 4, 0078), 10% (Ex 5, 0078), each which anticipate the claimed range, but is preferably at least 5%, most preferably at least 10% relative to the weight of catalyst (claim 10), which encompasses or overlaps the claimed range. The solution is added by pore volume impregnation with an impregnation solution (e.g. 0067; 0019; 0048; 0077) or other known method (0048). Pore volume impregnation includes by filling the pore volume of the regenerated used hydrotreating catalyst with a solution of gluconic acid. Jansen teaches using pore volume  It appears that the gluconic acid treatment falls within the ranges of a period of time in the range of from 0.1 to 24 hours and at a temperature in the range of from 10 to 900 C.
The treated catalyst may optionally be followed by drying under such conditions that at least 50% of the additive is maintained in the catalyst (abstract; 0007), preferably below 220°C (0021). Jansen explains that EP-A-0601722 shows that organic additive treated catalyst may be dried at a temperature below 200°C to prevent decomposition or evaporation of the additives (0011). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
	Jansen teaches optionally removing hydrocarbon from the used catalyst by striping (0665) but is silent regarding heat treating the used hydrotreating catalyst in an inert nitrogen atmosphere at a temperature from 250 to 700°C prior to burning in the presence of oxygen. 
However, Tanaka teaches a process for regenerating a hydrotreating catalyst comprising active metals on a catalyst support (abstract; throughout). Tanaka teaches where, prior to burning the coke on the used catalyst, the used catalyst is subject to a deoiling treatment step prior to combustion (0060). “The deoiling step is a step of heating the used hydrotreating catalyst under an inert stream such as nitrogen gas, preferably under a stream of nitrogen, to thereby remove the raw oil of the hydrotreating step contained in the catalyst and at least some of hydrocarbons as a produced oil thereof.” (0058; see 0059-0061) “[T]he temperature in the deoiling step is preferably in the range of 250 to 550°C (0059), which falls within the claimed range. “If deoiling in this deoiling step is insufficient, the hydrocarbons remaining in the catalyst may cause a rapid oxidation reaction (combustion) in a calcination step in a later stage. In this case, the substantial temperature of the catalyst may excessively rise over the set calcination temperature, thereby aggregating the active metal in the catalyst and thus reducing the activity of the regenerated hydrotreating catalyst.” (0059)

	Jansen and Tanaka are silent regarding wherein after drying a dried gluconic acid treated catalyst having a recovered activity of at least 85% is provided.
	However, Jansen and Tanaka teach treating the same used hydrotreating catalyst having the same coke content in the same series of process steps operating under the same conditions to produce a regenerated catalyst. While there is an additional organic additive added to the catalyst, either with the gluconic acid or in a separate step, it is not expected that the additive would reduce the activity or prevent full rejuvenation compared to absent the additive. Further, while the examples provided utilize an acid other than gluconic acid, the examples show that the process disclosed in Jansen with the additive is capable of regaining greater 85% activity (e.g. 0064-0065; 0069-0070). Gluconic acid is one of the disclosed acids that may be used (Jansen 0028). Lastly, the regenerated catalyst may be treated with the acid and then dried and optionally calcined, all before the addition of the additive (0023).  Therefore, it is expected that the process of Jansen, with pretreating heat treatment in an inert atmosphere to remove oil as taught in Tanaka, would be capable of restoring to the same level even with the addition of an organic additive to the catalyst. 
With respect to claim 7, the amount of acid (compound (I)) is generally between 0.01 and 1 mole per mole of total of Group VIB and Group VIII metals (0040), which falls within the claimed range. 
With respect to claim 10, Jansen teaches wherein the additive may be added before, together with, or after the treatment with the acid. Jansen teaches using the acid optionally in a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.